DETAILED ACTION
This Office action is in reply to correspondence filed 27 November 2020 in regard to application no. 16/406,463.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 November 2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1 and 8 are each directed to a system (a type of machine), claim 14 is directed to a method (or process), and the others depend from these.  The claim(s) recite(s) receiving sales data and generating a price of a capital product or an interest rate for a loan (which are essentially the same thing) based on certain data, forecasting revenues over a period of time, and making an offer with certain details based on the information that has been gathered and produced while retaining funds based on certain information.  All of this lies within the enumerated abstract idea of “commercial or legal interactions”, as providing a loan is a commercial and/or legal interaction, and thus are “certain methods of organizing human activity”.
This judicial exception is not integrated into a practical application because aside from the use of a generic computer and labelled software subcomponents, which will be discussed below, the claim does nothing more than what was described above.  This does not go beyond, at most, linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information regarding sales, loan terms and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply or use the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine intended.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply using black-box, labelled software components to produce a series of sub-results leading to a final result in no particular manner does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a “rate processor” and an “offer processor”, and the specification makes it clear enough that these are the types of processors used in computer systems (as opposed to, say, a human processing information), or two pieces of software, though the specification does not require that they be two different, individual, physical processors.
These elements are recited at a high degree of generality, and the specification makes it explicitly clear that just about any computer or arrangement of computers will suffice.  They only perform generic computer functions of manipulating information and sharing information with a person and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a series of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 9, 10, 15 and 16 simply recite further manipulation of information; claims 4, 11 and 17 simply require a particular timing of a step; claims 5 and 18 are simply further descriptive of the type of information being manipulated; claims 6, 12 and 19 simply add a mathematical calculation; claims 7, 13 and 20 simply recite the use of a well-known Al technique, used in no particular way, which simply uses historical data to predict future data, which does not go beyond generally linking the abstract idea to the technological environment of machine learning.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019).
	
Response to Arguments
Applicant's arguments filed 27 November 2020, in regard to rejections made under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Pricing, origination and recovery of capital are within the abstract idea itself, and an improved abstract idea is still an abstract idea.  Calling it “automated” means nothing more than that a computer is used to perform the steps.  The Examiner does not see how any computer or technology is improved by any of the present claims.
Improving “loan underwriting” is not a technical improvement to a technical problem, but an abstract-idea improvement to an abstract-idea problem.  The type of data used, as explained previously and above, does not impose meaningful limitations or render the invention less abstract.  To “automate[] recovery of capital” is simply automation of a long-known human process, and per MPEP § 2106.05(a)(I), “[m]ere automation of manual process” is an example of something that “may not be sufficient to show an improvement in computer functionality”.  Interestingly, the example given there was not dissimilar from the present invention, “using a generic computer to process an application for financing a purchase”, that is, using a generic computer in some sort of lending process.
To process credit card transactions, retain (“holdback”) certain of the funds and vary them is, again, not in any way technical but within the abstract idea.  The third McRO factor is irrelevant because no technical improvement to any technical problem is present; details about the abstract idea itself, while details, are still abstract.  The claims do not enable a computer to perform anything whatever, but simply lay out an entirely results-focused and utterly abstract series of steps, using a computer merely as a tool to perform the abstraction.
The applicant has not persuasively shown nor even argued that the claims are supposed not to recite abstraction.  The applicant has not persuasively shown that the claims improve a computer or any technology, and has not made any attempt to traverse the Examiner’s finding that the claims do not invoke a particular machine, transform matter or go beyond generally linking the abstract idea to a particular technological environment.  The applicant has not persuasively shown nor even argued that the claims include any additional (non-abstract) element or combination of elements that amount to significantly more than the abstract idea.
The claims are not patent eligible and the rejection is maintained.

Conclusion
As no rejection is made herein under 35 U.S.C. § 102 or 103, the state of the relevant art just prior to the filing of the claimed invention is in order.  In the previous Office action, claims were rejected on the basis of at least Grech et al., Das, and Unser et al.  As the claims have since been amended, further search and consideration were conducted.
Baker (U.S. Publication No. 2010/0241539) discloses a system for managing a borrower’s loan obligations. [title] It provides a “process” for a “user to initiate payments” including “escrow payments”, [0066] and “will retain” a portion of the payment amount. [id.] It may perform an “interest rate change”. [0071]
Snyder et al. (U.S. Patent No. 9,153,076) disclose a mortgage servicing method employing a hedging component. [title] It includes “risks” such as “default” associated with “mortgage loans”, [abstract] explaining the need for the hedging component.  It sets an “interest rate” for a “mortgage loan” and a “percentage” of the loan amount it “retained by the servicer”. [Col. 13, lines 54, 56; Col. 14, line 1]
But neither of these nor the prior art previously made of record, alone or in ordered combination, disclose all of the features of the claims of the present invention, such as the various holdback rates based on, essentially, transaction volume, in combination with the other features of the claims of the present invention as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694